THAYER, Circuit Judge
(concurring). The evidence in this case, which I have studied attentively, has not served to convince me of the existence of a common-law marriage between Dr. Fleming and Mary C. Quan, notwithstanding the presumption that is so earnestly invoked in support of the existence of such a marriage contract. I am of opinion that their relations were illicit, and were understood by them to be illicit, until their formal marriage, on October 4, 1892, which was one month after the child Alfred W. Fleming was born. I accordingly dissent from the conclusion reached by my associates -as to the existence of a common-law marriage.
I concur, however, in the order affirming the decree below for the following reasons:
The Missouri statute (Rev. St. Mo. 1899, § 2917), quoted in the foregoing opinion, declares that “if a man, having by a woman a child, * * * shall afterward intermarry with her and shall recognize such child * * * to be his,” it shall thereby be legitimated. This statute, in my opinion, in effect makes the fact that a man recognizes a child, born out of wedlock, as his offspring, after he has married the mother, persuasive, if not conclusive, evidence that he is the father of such child. The question, is pertinent, why did the legislature require recognition unless it was to be taken as evidence ■of paternity from one who was most liable to know the fact ? It cannot be reasonably claimed that the legislature intended that recognition should have no probative force, as respects the question of paternity, and that this latter fact must be established otherwise than by recognition. No legislature would be apt to sanction such a doctrine, and, if it had been the intention of, the legislature to formulate that rule, nothing would have been, said concerning recognition, but the statute would have simply declared that if a man has by a woman a child, and subsequently marries her, the child shall be deemed legitimate. Besides, the rule which denies that recognition has any probative force or only slight weight, as bearing on the question of paternity, would leave an illegitimate child in practically the same helpless and unfortunate condition which such children occupied before the statute was enacted, since it would frequently be impossible for a child to prove its paternity otherwise than by recognition. The statute in question was inspired by an humane purpose. It was intended primarily for the benefit of those who were so unfortunate as to be born out of wedlock, and who, for that reason, were made out-. casts by the common law, and looked upon as having no inheritable blood. As the statute is remedial, and was enacted mainly for the *136benefit of illegitimate children, it should be construed liberally so as to afford them the utmost protection. Looking at the statute from any point of view, I am impressed with the idea that the words of the statute, “and shall recognize such child to be his,” would have had no place therein unless it had been intended that recognition should be regarded as the very highest evidence of paternity. I am of opinion, therefore, that the legislature intended to give to acts of recognition the effect of evidence of a very decisive character, upon the theory that a man who marries a woman who has an illegitimate child is most interested in knowing and is most liable to know whether the offspring is his, and would not be prone to recognize it as his offspring unless it was his. Statutes of other states have been .framed upon the same theory; that is to say, making recognition evidence of paternity. For example, in Michigan, the written acknowledgment by a man that an illegitimate child is his, he having married the mother, in and of itself renders the child legitimate. Comp. Laws Mich. 1897, § 9067. Statutes of a very similar character have been adopted in Iowa, Minnesota, Montana, Alabama, and possibly some other states. Code Iowa 1897, § 3150; Gen. St. Minn. 1891, § 3887; Rev. St. Mont. 1895, § 302; Code Ala. 1896, § 374.
In the present case it is not necessary to adopt the extreme view that recognition of an illegitimate child by a man who has married its mother is conclusive proof of paternity which no evidence can overturn, and hence that the legitimacy of a child born out of wedlock, if it is recognized, by force of the statute is placed on a firmer foundation than the legitimacy of a child born in lawful wedlock, and no decisive opinion need be expressed on that point. I think that it is true, however, that by the recognition of a child born out of wedlock, under the circumstances aforesaid, such a child is placed in the same favorable position as one born during wedlock; that it can only be rendered a bastard, after such recognition, by the same kind of proof which is required to overturn the legitimacy of a child born in the course of wedlock; and that it is entitled to the benefit of the same presumptions.
I fully concur in the views expressed in the foregoing opinion to the effect that the evidence in the case at bar was insufficient to show that Dr. Fleming was not and could not have been the father of Alfred W. Fleming, and also insufficient to overcome the very strong presumption of legitimacy which the law raises for the protection of those who are born in the course of wedlock. It being my view of the case, as above expressed, that’ because Alfred W. Fleming was recognized by Dr. Fleming as his child, after the formal marriage on October 4, 1892, and continuously until the doctor’s death, such recognition placed the child in the same favorable position as if born in the course of wedlock, it follows, as a matter of course, that the evidence in question was likewise insufficient to overcome the presumption of legitimacy which existed in his favor, although there had been no common-law marriage prior to Alfred W. Fleming’s birth.
For these reasons, somewhat hastily expressed, I concur in the order affirming the decree of the lower court.